United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      October 11, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-11184
                             Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DOYLE SANDERS,

                                         Defendant-Appellant.


                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 6:99-CR-063-C
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Sanders argues that the district court abused its discretion

in refusing to instruct the jury regarding simple possession as

an alternative to two counts of possession with intent to

distribute.    Under United States v. Lucien, 61 F.3d 366, 372 (5th

Cir. 1995), the district court should give the lesser-included

instruction only if the evidence permits a jury to rationally

find the defendant guilty of the lesser offense yet innocent of

the greater.    The evidence here does not permit such a finding:


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-11184
                               -2-

while Sanders focuses only on the small amount of drugs found at

his ranch, he ignores copious other evidence indicating that he

did more than possess drugs for personal use — the testimony of

Kelly Warren and Brenda Hayes describing a wide-ranging and long-

running distribution conspiracy, drug ledgers indicating

Sanders’s name in connection with distribution, recorded

telephone conversations between Sanders and co-conspirators

discussing distribution, evidence that he was attempting to

procure a quarter-pound of drugs from Tommy Haynes when Haynes

was arrested, and scales, packaging materials, and the names and

numbers of his co-conspirators found at his ranch.   The district

court did not abuse its discretion.

     Sanders also challenges the constitutionality of 21 U.S.C. §

851 and 18 U.S.C. § 922(g).   As he acknowledges, his arguments

are foreclosed by, respectively, Almendarez-Torres v. United

States, 523 U.S. 224 (1998) and United States v. Rawls, 85 F.3d
240 (5th Cir. 1996), and he raises them only to preserve them.

     AFFIRMED.